Exhibit 10.5

 

BILL OF SALE AND ASSIGNMENT

 

This Bill of Sale and Assignment (this “Bill of Sale”) dated December 26, 2017
is executed and delivered by Workhorse Technologies Inc., an Ohio corporation
(the “Transferor”), to Surefly, Inc., a Delaware corporation (the “Transferee”).

 

WHEREAS, the Transferor is the owner of all rights, title and interest in the
assets listed on Schedule A attached hereto (collectively, the “Transferred
Assets”); and

 

WHEREAS, the Transferor desires to transfer all of its rights, title and
interest in the Transferred Assets to the Transferee.

 

NOW, THEREFORE, the hereto, intending to be legally bound, agree as follows:

 

1. The Transferor hereby sells, transfers, conveys, assigns and delivers to the
Transferee, its successors and assigns, to have and to hold forever, all right,
title and interest in, to and under all of the Transferred Assets.

 

2. The Transferor hereby covenants and agrees that it will, at the request of
the Transferee and without further consideration, execute and deliver, and will
cause its employees to execute and deliver, such other instruments of sale,
transfer, conveyance and assignment, and take such other action, as may
reasonably be necessary to more effectively sell, transfer, convey, assign and
deliver to, and vest in, the Transferee, its successors and assigns, good,
clear, record and marketable title to the Transferred Assets hereby sold,
transferred, conveyed, assigned and delivered, or intended so to be, and to put
the Transferee in actual possession and operating control thereof, to assist the
Transferee in exercising all rights with respect thereto and to carry out the
purpose and intent of the Agreement.

 

3.The Transferor does hereby irrevocably constitute and appoint the Transferee,
its successors and assigns, its true and lawful attorney, with full power of
substitution, in its name or otherwise, and on behalf of the Transferor, or for
its own use, to claim, demand, collect and receive at any time and from time to
time any and all of the Transferred Assets, and to prosecute the same at law or
in equity and, upon discharge thereof, to complete, execute and deliver any and
all necessary instruments of satisfaction and release.

 

4. The Transferor hereby authorizes and requests the competent authorities whose
duty is to register trademarks, patents, intellectual property and/or industrial
property protection on applications included in the Transferred Assets, if any,
to issue the same to the Transferee, its successors, legal representatives and
assigns, in accordance with the terms of this Bill of Sale.

 

5. This Bill of Sale shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, legal representatives and
assigns. This Bill of Sale and any claim, controversy, dispute or cause of
action (whether in contract, tort or otherwise) based upon, arising out of or
relating to this Bill of Sale shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to agreements made
and to be performed entirely within the State of Delaware, without regard to the
conflicts of laws principles thereof. This Bill of Sale may be executed in any
number of counterparts each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.

 

(Signature Page Follows)

 

 

 

 

IN WITNESS WHEREOF, the Transferor and the Transferee have caused this
instrument to be duly executed under seal as of and on the date first above
written.

 

  TRANSFEROR:       WORKHORSE TECHNOLOGIES INC.         By: /s/ Stephen S. Burns
  Name: Stephen S. Burns   Title: Chief Executive Officer

 

ACCEPTED:       TRANSFEREE:       SUREFLY, INC.         By: /s/ Duane Hughes  
Name: Duane Hughes   Title: Interim Chief Executive Officer  

 

 

 

[Signature Page to Bill of Sale]

 



 

 

 Schedule A

Transferred Assets 

Spinco - Workhorse SureFly

Asset List – December 15, 2017 

1. Employee List – names and titles

Employee Name Title Arkus, Alan Mechanical Engineer Bennett, Jeffrey E Project
Manager, Engineer Bokeno, Elliot T Mechanical Engineer Bort, Thadeous Chief SW
Engineer Burns, Brittney Sales Carlton, Zachary M AE Masters Conners, Patrick J
FAA Specialist; Test Pilot Jantzen, Jantzen Intrumentation Engineer Kurdi, Ed
(Ayed) Electrical Techician Ratajzyak, Jay SW Engineer Roth, Thomas Intern/Co-op
Wei, Wei PhD Aerospace Engineer Wilson, Scott Telemtery Specialist

 2. Hardware and Software 

a. Computer Hardware – Laptops, Towers and Printers

Make Model Serial Number Form Acer Aspire F15 NXGD7AA006703258FD7600 Laptop Acer
GX-785 DG883AA004703030F53000 Tower Dell XPS 8VNQRF2 Laptop Dell Lattitude E7450
G5THT3T Laptop HP Envy 17t-u100 5CG7374SHT Laptop Dell Percision 3520 FS9S8H2
Laptop Dell Percision Tower 3620 G7DBHK2 Tower Dell XPS 6SVHSF2 Laptop MSI 7RDX
K1706N0063493 Laptop Lenovo Thinkpad T470 (in repair) Laptop HP Compaq 8200
MXL24011PO Tower Dell DCDO FGPF2G1 Tower Dell Precision M3800 73N2F72 Laptop
Lenovo N580 CB22020008 Laptop Dell P57G GBCVC82 Laptop Dell Precision M6700
FKLTJV1 Laptop MakerBot Replicator R50026193 Printer

 b. Software 

Software Version Solidworks Premium 2017 Solidworks Flow Simulator   Solidworks
Simulation   Daisy Lab 14 (2016) Appcelerator 4.1 Real Flight Simulator RF 8
MatLab 2017b MatLab Simulink   MatLab Toolbox: SysID   MatLab Toolbox:
Instrument Control  

 



 

 

 

c. Carbon Fiber Molds and Bucks 

i. SureFly #1 Mold – can make additional 50 - 100 SureFly’s 

 [ex10-5_001.jpg]

 

ii. Bucks – are used to produce additional molds 

[ex10-5_002.jpg]

 

d. Test Stands 

i. Steel Mule 

ii. Instrumented Thrust Test Stand 

[ex10-5_003.jpg] 

 



 

 

 

iii. Prop and Roof Test Fixture – for testing the prop arm and roof structure

 

[ex10-5_004.jpg] 

 

iv. Engine Generator Test Stand

 

3. SureFly #1

 

  a. SureFly’s stated design goal is to be the safest, easiest to fly and most
cost-effective helicopter available. Like any modern flying machine, SureFly is
composed of 3 primary systems, all of which have been designed from the ground
up to achieve the project goals. For simplicity and safety, the SureFly team
chose not to include any transitional wing elements in its version 1.0 design.
The resulting design incorporates 4 fixed prop arms that support the fuselage.
To keep weight to a minimum, the entire fuselage and adjoining prop arms are
custom designed and made of carbon fiber. The engineering team and outside
consultants that designed and built the craft focus on keeping the overall
weight to a minimum, while still maintaining a strong and long-lasting craft.
Our ten years of experience building custom battery packs and our millions of
miles on our UPS trucks have given Workhorse a unique advantage in developing a
powertrain for an electric VTOL machine. We have detailed knowledge of how
battery packs change with age, with temperature extremes and under heavy load.
That deep understanding propelled us to design a hybrid drivetrain for SureFly,
it utilizes a fossil fuel based generator coupled with a custom lithium battery
back to supply the electricity to the 8 electric motors that are directly
coupled to the carbon fiber propellers.            [ex10-5_005.jpg]

 

4. Patent Request Materials – 2 files Attached

 

a. Filename = AMPI 26 final drarwings.PDF

 

b. Filename = Prov Appl.pdf

 

 Title: AUXILIARY POWER SYSTEM FOR ROTORCRAFT WITH FOLDING

 PROPELLER ARMS AND CRUMPLE ZONE LANDING GEAR

 



 

 

 

Workhorse Group, Inc.

Surefly Tangible Assets

December 21, 2017
b:/Accounting:/Projects:/Surefly:/Surefly Historical

 

Full Use        

 

Asset  Asset Description  Surefly Usage   Acq Cost   FA Register
1 Furniture/Fixtures  Office Furniture   100%   8818     2 Furniture/Fixtures 
Television   100%  $130     3 Furniture/Fixtures  Desktop Computer   100%      
  4 Fixture  Ocular left Delux System   100%         5 Mold  Surefly Buck/plug
for mold   100%         6 Furniture/Fixtures  Mobile Protective Walls (4) 
 100%         7 Inventory  Original Rotor Arms (6)   100%         8 Vehicle 
Trailer   100%       Yes 9 Furniture/Fixtures  Test Rig (Donkey)   100%        
10 Inventory  Battery Pack w/ Conjunction Box & Charging station   100%        
11 Furniture/Fixtures  Thrust Stand   100%         12 Furniture/Fixtures 
Weights for Calibration   100%         13 Furniture/Fixtures  Mock Surefly Top
for Air Testing   100%         14 Inventory  Engine Component   100%         15
Inventory  Battery Pack 850V (inside Test Surefly)   100%         16 Inventory 
Battery Management System (BMS) (Inside Surefly)   100%         17 Inventory 
High Voltage Junction Box (Inside Surefly)   100%         18 Inventory  Carbaon
Fiber Racing Seats (2) (Inside Surefly)   100%         19 Inventory  Joystick
(Inside Surefly)   100%         20 Inventory  Parker Touch Screen Monitor
(inside Surefly)   100%         21 Inventory  Fuse Panel (inside Surefly) 
 100%         22 Inventory  Pintot 2 Air Pressure Gauge (under Surefly)   100% 
       23 Inventory  Arms (4)   100%         24 Inventory  Propellors (8) (ontop
of Surefly)   100%         25 Inventory  Propellors (7)   100%         26
Inventory  Propellors 75” (8)   100%         27 Inventory  Emrax Air Cool Motors
(12)   100%         28 Inventory  Emrax Water Cooler Motors (2)   100%        
29 Inventory  Rinehart Inverters (10)   100%         30 Inventory  Coolant
system   100%         31 Furniture/Fixtures  Video Camera for Testing Videos
(3)   100%         32 Furniture/Fixtures  Testing Station Desktop PC   100% 
       33 Furniture/Fixtures  Testing Station Analogue Signal   100%         34
Furniture/Fixtures  Testing Station DC Signal (12)   100%         35
Furniture/Fixtures  Testing Station Stream Gauge Completion mod (9)   100%      
  36 Furniture/Fixtures  Testing StationPower Supply   100%         37
Inventory  EDN Charger   100%         38 Inventory  Orion Battery Management
System (3)   100%         39 Tools  Toolboxes w Tools (2)   100%         40
Tools  Welder   100%       Yes 41 Tools  Proforma Scales   100%         42
Tools  Foam Blocks   100%         43 Tools  Battery Pack   100%         44
Furniture/Fixtures  Inventory Shelving   100%        

 

 

 

 

 